Citation Nr: 1610034	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-29 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral elbow disability.

3.  Evaluation of posttraumatic stress disorder (PTSD), currently an initial rating of 50 percent disabling from January 29, 2009, to September 27, 2012, and as 70 percent thereafter.

4.  Entitlement to an increased disability rating for degenerative joint disease (DJD) of the right shoulder, currently rated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel




INTRODUCTION

The veteran had active service from April 1968 to March 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a February 2015 letter, the Veteran was informed that his current attorney, D. L. Huffman, was no longer accredited to represent him at the Board.  The Veteran was informed that he could retain other representation or choose to represent himself.  He was advised on how to retain other representation and how to contact the RO.  To this date, the Veteran has not sought other representation.  Moreover, the record clearly shows that he has continued to be proactively involved in his appeal by the filing of statements and additional evidence.  Therefore, the Board finds that the Veteran has chosen to represent himself in the present appeal.

The Veteran was scheduled to testify at a Travel Board hearing in July 2015.  In June 2015 statement, he withdrew his hearing request.

The Board has considered the applicability of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total disability rating based on individual unemployability (TDIU) is a component of the claims for higher ratings for the various disabilities on appeal.  However, in the instant case, TDIU has been granted effective January 29, 2009, the date of the claim.  Accordingly, there is no TDIU claim pending.  

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of service connection for a bilateral knee and bilateral elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected PTSD is shown to be productive of symptomatology that more nearly approximates a disability picture of occupational and social impairment, with deficiencies in most areas as manifested by restlessness, forgetfulness, flashbacks, anxiety, intrusive thoughts, anger issues, isolative tendencies, hypervigilance, avoidance tendencies, some impairment of memory, and irritability.

2.  Prior to August 17, 2011 right shoulder disability was manifested by complaints of right shoulder pain with range of motion better than shoulder level; from August 17, 2011, right shoulder disability was manifested by motion restricted to midway between side and shoulder level, but with no ankylosis, frequent episodes of recurrent dislocation with guarding, malunion with marked deformity.


CONCLUSIONS OF LAW

1.  PTSD is 70 percent disabling effective January 29, 2009.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to an evaluation in excess of 70 percent for PTSD, have not been met.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a disability rating in excess of 20 percent prior to August 17, 2011 are not met for DJD of the right shoulder; and the criteria for a disability rating of 30 percent since August 17, 2011 for DJD of the right shoulder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify. VA sent to the Veteran all required notice in March 2009, prior to the rating decision on appeal.  As to the disability rating for PTSD, the appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required as it pertains to PTSD.

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran. These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

I. PTSD

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2006), a 100 percent evaluation is provided where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo- type speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2014).

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the GAF score does not fit neatly into the rating criteria, the GAF score is evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31-40 reflect some impairment in reality testing or communication (e.g., speech is at time illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Id. at 242.  In reaching a determination in this case, the Board has considered the whole of the evidence, to include the appellant's statements, the assigned GAF scores, and the medical opinions.

At the outset the Board notes that the veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD.  In such cases, the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In June 2009, the RO granted service connection for PTSD and assigned a 10 percent evaluation effective January 29, 2009, the date of the claim.  In a September 2012 Statement of the Case (SOC), the RO increased the veteran's evaluation of PTSD to 50 percent disabling effective January 29, 2009.  In an April 2015 rating decision, the RO increased the veteran's evaluation of PTSD to 70 percent disabling, effective September 27, 2012.  The RO has assigned a staged rating.  

The RO has assigned a staged rating.  Clearly a staged rating may be assigned when appropriate.  Regulations establish that different examiners, at different times, will not describe the same disability in the same language.  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history.  When any change in evaluation is to be made the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in thoroughness of the examination.  See 38 C.F.R. §§ 4.2, 4.13.

The Board has been presented with differing medical reports and the veteran's own statements.  Throughout the appeal period, the veteran has asserted that his service-connected disabilities were worse.  This is evidence that must be considered.  However, in this case, the Board concludes that during the course of the appeal, there has been essentially a fluctation in the degree of disability rather than a difference in skill of the individual examiners.  Upon review of the evidence, the Board finds that the Veteran's disability picture has been more consistent throughout the appeal period with only temporary improvements  and no clear sustained improvement,  Therefore, as will be discussed below, the Board will assign a uniform rating for the entire appeal period.  

VA outpatient treatment records of August 2008 noted the Veteran's mood was restricted, anxious, and depressed, but he denied suicidal ideations.  Memory and concentration were poor, and abstract thinking was fair.  Judgement and insight were fair.  Thought process and content were coherent with no hallucinations.  He was assigned a GAF score of 55.  

In January 2009 the Veteran was noted to be edgy, irritable and moody.  He reported sleeping only 4-5 hours a night with nightmares and occasional flashbacks.  He denied any hallucinations but reported he felt he was being watched and followed.  He reported staying alert and hypervigilant most of the time.  Mood was depressed at times but denied recent suicidal ideations.   Affect was restricted with sad, anxious mood.  Cognition, insight and judgment were fair.  He was assigned a GAF score of 45-50.  In February 2009 the Veteran's mood was noted to be mildly anxious and depressed with a broad and appropriate affect.  There was no serious depression and no homicidal or suicidal ideations.  He was fully oriented and alert.  

The Veteran was afforded a VA examination in April 2009.  At the time, he noted he had been married for 41 years, had two adult children and had good family relationships.  He stated he is active in a group supporting Native American culture; reported having few friends he trusts completely, but does socialize with acquaintances.  On psychological examination he appeared cleaned, neatly groomed and appropriately dressed.  He was restless and tense.  Speech was unremarkable.  He was cooperative and friendly, but had a constricted affect.  His mood was anxious and dysphoric.  Attention was intact.  He was oriented to person, place and time.  Thought process and content were unremarkable.  He denied any delusions and could understand the outcome of behavior.  He reported intermittent waking up in the middle of the night due to back pain, dreams and need to use the bathroom, but denied initial insomnia.  He endorsed infrequent nightmares.  He denied any hallucinations.  He reported never sitting with his back to a door in public places.  He denied any panic attacks or homicidal thoughts but endorsed suicidal thoughts in the past.  He denied episodes of violence and had good impulse control.  He was noted to be able to maintain personal hygiene.  Remote memory was normal and recent memory was moderately impaired.  He is anxious and easily irritated.  He endured recurrent and intrusive thoughts, and some avoidance tendencies.  He was diagnosed with mild PTSD.  A GAF score of 55 was assigned.  

VA outpatient treatment records of June 2009 note the Veteran reported he became very depressed after not being able to work, but has since adjusted and believes he is doing pretty well.  He endorsed avoidance tendencies, but enjoys his involvement in groups.  His mood was noted to be euthymic with fairly broad and appropriate affect.  There was no serious depression observed and no distress.  He denied any suicidal and homicidal ideations.  He was alert and fully oriented.  

In a March 2010 statement, the Veteran reported having anger issues which caused problems with friends and family.  He endorsed lots of nightmares, panic attacks, flashbacks and depression.  

The Veteran was afforded another VA examination in June 2010.  At the time, he reported being married for 43 years with a good relationship with his wife.  On examination, he was noted to be clean, neatly groomed and casually dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable; he was cooperative and attentive; and appeared tense.  He noted his mood to be pretty good although he was anxious prior to the examination.  He reported his energy level fluctuates.  Attention was intact; and, he was oriented to person, time and place.  He reported he cannot tolerate crowds.  He denied any delusions and understands the outcome of behavior.  He endorsed difficulty falling and staying asleep.  He reported frequent Vietnam dreams.. He denied any hallucinations and it was noted he had no inappropriate behavior.  He reported double checking everything before leaving the house; however, stated this does not interfere with his normal activity.  He denied any panic attacks, homicidal or suicidal thoughts; but, impulse control was noted to be fair.  He endorsed episodes of violence and avoidance tendencies.  He noted he hears things but cannot find the source of the noise.  It was noted this was not persistent and was not described as a hallucination.  He stated that the law keeps him from harming others who would otherwise deserve it.  He was noted to have symptoms of hypervigilance, intrusive thoughts, and exaggerated startle response.  He was assigned a GAF score of 55.  

A private psychological evaluation of October 2010 noted that the Veteran suffers from anxiety, depression significant anger issues, lower frustration tolerance and social limitations.  It was noted the Veteran had been unemployed since 2005 primarily due to his back.  It was noted he has avoidance tendencies, recurrent nightmares. Persistent symptoms of hyperarousal, irritability, difficulty falling asleep, and bouts of anger.  He endorsed feelings of excessive worry, intense fear and discomfort when in public places with big crowds.  He endorsed depression with desire to cry and a lack of desire to involve himself in activities.  He endorsed feelings of worthlessness, and excessive and inappropriate guilt.  The examiner noted that his symptoms cause significant distress or impairment in social, occupational and other important areas of functioning.  Mental status examination revealed he was properly dressed, was fully alert and oriented and was generally cooperative.  His level of anxiety was slightly elevated.  His affect was constricted.  Thought process was spontaneous and logical, but circumstantial.  He endorsed hallucinatory activity, but delusions were not observed.   Significant impairment in delayed recall and concentration were observed.  Insight and judgement were satisfactory; and he denied any suicidal or homicidal ideations.  He was assigned a GAF score of 45.  

The Veteran was afforded a VA examination in August 2011.  The examiner noted GAF cores in the past year ranging from 53 to 60, most recently.  The examiner noted this showed some improvement.  The examiner noted that the Veteran denied serious symptoms such as suicidality but did report moderate issues such as having difficulty with social relationships.  It was noted he had a happy and stable marriage.  The examiner noted that the Veteran did not fit the picture noted by the private physician in October 2010.  This may be due to the fact that the Veteran has shown some improvement.  It was noted the Veteran may have some hypervigilance, but he did not report psychotic hallucinations or psychotic thought process.  The examiner noted the Veteran tends to have isolative tendencies and experiences anxiety in big crowds.  He has avoidance tendencies and has difficulty with anger and irritability.  He endorsed disturbing nightmares and mild memory issues, such as recalling names or events.  These issues impact his ability to maintain friendships.  He was assigned a GAF score of 60 based on him having a happy and stable marriage.  

In September 2011 his mood was somewhat depressed with a distant and limited affect initially but this broadened and lightened some as the session progressed.  No serious depression was reported and no acute distress was observed.  No suicidal or homicidal ideations were note.  He was alert and fully oriented.

VA outpatient treatment records of October 2011 note the Veteran's mood was mildly depressed with a serious affect initially that broadened and lightened some as the session progressed.  He related well and appeared to be relaxed at times.  No serious depression was reported and no acute distress was observed.  No suicidal or homicidal ideations were noted.  He was alert and fully oriented.  A GAF score of 57 was noted.  

A private psychological evaluation of April 2012 notes that the Veteran was appropriately groomed and casually dressed.  His eye contact was often intense.  His enunciation was usually clear although at times difficult to understand.  Train of thought was coherent and contained digressions, but there were no disturbances or logic or bizarreness.  His speech was without evidence of unusual ideation.  His mood was anxious but within normal limits.  He has low self-esteem, is chronically fatigues and experiences sadness.  He denied any suicidal ideations and there were no indications of psychotic distortions including hallucinations.  He endorsed re-experiencing traumatic events of Vietnam with recurrent dreams, avoidance tendencies and persistent symptoms of increased arousal.  He was diagnosed with severe PTSD and was assigned a GAF score of 44.  

A PTSD Disability Benefits Questionnaire of September 2012 indicates the Veteran suffers from depressed mood; anxiety; suspiciousness; panic attacks more than one a week; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  The examiner noted that these symptoms cause occupational and social impairment with reduced reliability and productivity.   

The Veteran was afforded another VA examination in April 2015.  At the time, it was noted the Veteran experienced intrusive thoughts, nightmares, avoidance tendencies, negative changes in moo, negative thoughts of himself and the world, distorted thoughts, persistent negative emotional states, inability to experience positive emotions, hypervigilance, exaggerated startle response, impaired sleep and difficulty concentrating.  He was noted to have occupational and social impairment with reduced reliability and productivity.  The Veteran reported he continued to be married with a very supportive relationship.  Symptoms noted included depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep problems, mild memory loss, flattened affect, disturbances of motivation or mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and obsessional rituals.  On mental examination, affect was appropriate to anxious/depressed mood.  He endorsed feelings of depression, anger and anxiety, but denied suicidal or homicidal ideations.  Speech was relevant and coherent.  There was no evidence of psychosis and no hallucinations were noted.  A GAF score of 55 was noted.  It was also noted he continued on medication to control his PTSD symptoms.  

Prior to September 27, 2012

The Board finds that upon consideration of the evidence above and resolving all reasonable doubt in the Veteran's favor, the Veteran's symptoms prior to September 29, 2012 more nearly approximate the level of a 70 percent disability rating. 

In this regard, the Board notes that in January 2009, the Veteran was noted to have irritability, nightmares and flashbacks.  He reported he felt he was being watched and followed, and being hypervigilant most of the time.  Affect was restricted with sad, anxious mood.  Cognition, insight and judgment were fair with a GAF score of 45-50.  The Board finds that these symptoms reflect serious to severe symptomatology which more nearly approximates a 70 percent evaluation.  

Moreover, in June 2010, he reported hearing things.  In October 2010, he was noted to have hallucinations; significant impairment in delayed recall and concentration; and, was assigned a GAF score of 45.  In April 2012, he was found to have chronic and severe PTSD with a GAF score of 44.  

Consistently, prior to September 27, 2012, the Veteran endorsed subjective and objective complaints of flashbacks, intrusive thoughts, panic, anxiety, anger issues, avoidance tendencies, hypervigilance, isolative tendencies, recurrent recollections, and irritability.  While suicidal and homicidal ideations were denied, he endorsed prior suicidal ideations.  Moreover, and significantly, the Veteran was consistently on medication for control of and help with his PTSD symptoms.  

The Board recognizes that the evidence shows some improvement during the period of time in question, in particular between October 2010 and August 2011.  Records show that the Veteran's symptoms improved somewhat during this time and GAF scores ranged close to 60.  However, the evidence also shows that by October 2011, the Veteran's improvement had began to dissipate.  Indeed, his GAF score was noted to be 57 in October 2011.  By April 2012, he was noted to have serious to severe symptoms and a GAF score of 44 was noted.  

While improvement may have been shown during a one year period prior to September 27, 2012, this improvement is also clearly temporary and the evidence is clear that even prior to September 27, 2012, the Veteran's PTSD symptoms had returned to a level which more nearly approximates serious to severe symptomatology.  The Board finds that any improvement noted for a year was temporary improvement, especially when considering that the Veteran was continuing to take medication during that time to help with his symptoms.  

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability more nearly approximated a severity warranting a 70 percent disability rating throughout the appeal period.  

Evaluation in excess of 70 percent.

The assignment of the 70 percent evaluation now creates a more uniform rating.  However, the Board must still consider whether a higher evaluation is now warranted for any time frame.  

After a careful review of the evidence of record the Board finds that an evaluation in excess of 70 percent for PTSD is not warranted.  

On review of the evidence of record, the Board finds that an evaluation in excess of 70 percent is not warranted.  In this regard the Board notes that the evidence reveals subjective complaints of depression, anxiety, flashbacks, intrusive thoughts, nightmares, irritability, avoidance tendencies, hypervigilance, hearing voices with no psychotic features, anger issues  and social isolation.  Objectively, the record demonstrates an instable mental state (mostly depressed), poor concentration, intolerance of others, poor tolerance to stress, depression, and flashbacks which have been resistant to treatment, and has instead been required to be on constant medication for his symptoms.

While the evidence shows that the Veteran's symptoms are serious to severe, the Veteran's overall disability picture is best represented by a 70 percent evaluation.  The evidence does not show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.  While some suicidal thoughts were noted in the past, during the appeal period he denied any suicidal and homicidal ideations.  The Veteran was consistently noted to be oriented as to time and place and to have normal recent memory, and he was consistently noted to be able to function on a day to day basis and to be able to maintain his personal hygiene.  Significantly, while he has reported difficulty with friends and certain relationships, he has been able to maintain his marriage of over 45 years with a good relationship with his wife.  Thus, total social impairment has not been shown.

Considering the above, and in the absence of evidence showing greater severity of the service-connected disability, the Board concludes that the Veteran's PTSD is most appropriately evaluated as 70 percent for the entire appeal period

II. Right Shoulder

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2014).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes. 38 C.F.R. § 4.69  (2014).  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major, a 30 rating for arm motion limited midway between the side and shoulder level, major; and a 40 percent rating for arm motion limited to 25 degrees from the side, major.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5203 provides that a malunion of the clavicle or scapula may be assigned a 10 percent rating.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating.  Clavicular or scapular impairment, with dislocation, warrants a 20 percent rating where either the major or minor arm is involved.  Diagnostic Code 5203 also allows a disability to be rated based on impairment of function of the contiguous joint.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5010, for traumatic, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5010 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code  5010.

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

Having carefully reviewed the evidence of record, the Board finds that an evaluation in excess of 20 percent for DJD of the right shoulder is not warranted.  

Report of VA examination dated in May 2010 reflects the Veteran is right hand dominant.   He reported his right shoulder had not changed much.  He reported that it just did not work well.  He noted he took 60 mg of morphine  day twice a day with a heating pad and had fair response to treatment.  He denied symptoms of deformity, effusions, locking, dislocation or subluxation, and instability,  He endorsed symptoms of giving way, pain, stiffness, weakened, incoordination, and tenderness.  He reported sever weekly flare-ups lasting hours, and noted he could not use the arm during flare-ups.  Objectively, there was pain, crepitus, tenderness, weakness and guarding of movement.  Strength was 4/5.  Range of motion was to 120 degrees on flexion; 100 degrees abduction; external rotation to 45 degrees; and internal rotation to 45 degrees.  There was pain with active motion and on repetitive use.  The examiner noted that the right shoulder limited the Veteran's physical and sedentary employment as he cannot perform overhead tasks or lifting and has a problem reaching.  

Report of VA examination dated in August 2011 reflects the Veteran reported constant moderate pain with flare-ups which are activity dependent.  Objectively, there was pain and tenderness, and guarding of movement.  There was a history of mechanical symptoms such as clicking and catching, but no recurrent dislocation.  There were no other AC joint condition or impairment of the clavicle or scapula.  Strength was 4/5.  Range of motion was to 110 degrees on flexion with pain at 60; and, 80 degrees abduction with pain at 45.  There was no additional limitation of motion upon repetitive use; but there was less movement than normal, weakened movement, fatigability, and pain.  Residual scars of the arthroscopic surgery were noted,; however they scars were not painful or unstable and were less than 39 square inches.  

Report of VA examination dated in March 2015 reflects the Veteran reported his shoulder was worse with lots of achiness, not much pain, and popping and cracking.  He denied any numbness or tingling of the arm.  He reported having a hard time using the arm to lift or throw.  He reported flare-ups with use and pain lasting days.  Strength was 4/5.  Reduced strength of muscle was noted but no muscle atrophy.  Range of motion was to 120 degrees on flexion; 140 degrees abduction with pain at 45; and external and internal rotation to 80 degrees with pain in all motions.  There was no additional loss of range of motion on repetitive use.  Pain with weight bearing was noted, as well as tenderness son palpation and crepitus.  It was noted the range of motion does not contribute to functional loss.  There was no additional limitation of motion or function upon repetitive use.  There was no ankylosis.  There was no clavicle, scapula or AC joint condition suspected, and, no loss of head , nonunion, fibrous union or malunion of the humerus.  Residual scars of the arthroscopic surgery were noted, however they scars were not painful or unstable and were noted to be 6 cm by .25 cm.  He denied the use of assistive devices.  The examiner noted that the right shoulder limited the Veteran's employment as he cannot perform overhead tasks or lifting and has a problem reaching 

Upon review of the above evidence the Board finds that a staged rating is warranted as the evidence shows the Veteran's right shoulder disability increased in severity as of August 2011.   

Notably, the May 2010 VA examination report shows 120 degrees of flexion and 100 degrees of abduction.  None of these findings more nearly reflect arm limitation of motion to midway between side and shoulder level (i.e. 45 degrees).

However, as of the August 2011 VA examination, the preponderance of the evidence shows that the Veteran has a functional loss equivalent of limitation of motion of the right arm to midway between side and shoulder level (roughly 45 degrees).  Indeed, at the August 2011 VA examination, abduction was to 80 degrees with pain at 45 degrees.  At the March 2015 VA examination, abduction was to 140 with pain at 45 degrees.  Upon consideration of pain, the Board finds that there is a functional impairment of limitation of motion of the right arm to midway between side and shoulder level warranting a 30 percent disability rating from August 17, 2011 the date of the VA examination which reflects findings of worsening symptomatology.

The Board recognizes the holding in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) that pain alone does not constitute functional loss under VA regulations.  However, under the circumstances of this case, the Board finds that the reported pain is a showing of functional loss.  Indeed, the finding of pain at 45 degrees of abduction was noticed in two separate VA examinations almost 4 years apart.  Considering the consistency of the findings and the length of time between these findings, the Board is of the opinion that these findings are reflective of the Veteran's symptomatology on a more consistent basis since August 2011.  As such, the Board will award the 30 percent disability rating despite the holding in Mitchell, supra.  

The Board has also considered whether higher ratings are warranted at any point during the appeal period under any other potentially applicable schedular provision.  However, neither the Veteran's complaints nor medical findings more nearly reflect the criteria for an evaluation in excess of 20 percent prior to August 17, 2011 or in excess of 30 percent from August 17, 2011.  The evidence shows no ankylosis, limitation of the right arm to shoulder level (or more), flail shoulder, false flail joint, fibrous union, recurrent dislocation at the scapulohumeral joint, malunion of the humerus, dislocation of clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain and limitation due to pain and flare-ups.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the currently assigned disability evaluations.  

The Board notes there is evidence of weakness and  diminished strength.  All VA examinations noted strength to be 4/5 and showed less movement than normal, weakened movement, and pain on movement after repetitive-use testing.  The Board has carefully considered these findings.  However, the Board finds that the assigned evaluations contemplate the severity of the disability as the Veteran does not require orthopedic assistive device, such as a brace or sling.

The Board finds that the Veteran's own report of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of the right arm to midway between side and shoulder level (roughly 45 degrees), or recurrent dislocation with frequent episodes of guarding, or ankylosis.

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence. Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than now assigned either before or after August 17, 2011, as explained and discussed above.

Finally, the Board has considered whether a separate evaluation is warranted for the scar associated with the arthroscopy.  However, the scar was noted not to be painful and not to exceed 39 square inches.  Accordingly a separate disability rating under Diagnostic Code 7804 is not warranted.  

Accordingly, a 30 percent evaluation is granted from August 17, 2011; however, an evaluation in excess of 20 percent prior to August 17, 2011 and in excess of 30 percent thereafter is denied.  The Board finds that there is no basis to further stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Fenderson, supra.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

III.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities are specifically contemplated by the schedular criteria.  The discussion above reflects that the Veteran's shoulder and PTSD symptoms are contemplated by schedular criteria specific to each disability.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

For the period prior to September 27, 2012, entitlement to a 70 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is denied.

A 30 percent evaluation from August 17, 2011 for DJD of the right shoulder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 20 percent prior to August 17, 2011 and in excess of 30 thereafter for DJD of the right shoulder is denied.


REMAND

The Veteran seeks service connection for a bilateral elbow and bilateral knee disability.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

Service treatment records show that in November 1969 the Veteran suffered contusions and abrasions to the knees and right forearm when he was injured in a jeep accident in service.  In statements the Veteran has argued that he has had shoulder and elbow problems since service which he claims are related to the jeep accident in service.

The Veteran was afforded a VA examination for his knees in May 2009.  At the time, the examiner opined that the current DJD of the bilateral knees was not related to service.  As reasoning, the examiner stated that there was no evidence of chronicity of knee problems from 1969 to 2008, and this, there was no evidence of continuity of symptomatology.  However, at the time of the examination, the Veteran reported knee problems since the accident in service.  Also, he reported worsening knee problems during the previous 10-15 years, denied any post-service injury to the knees, and stated his knees had turned progressively worse since service.  The Veteran's assertions amount to evidence of continuity of symptomatology.  Therefore, the Board finds that the May 2009 VA examiner's opinion is based on a wrong factual premise and is inadequate.  A new opinion is needed.

As to the elbows, the Veteran has argues that he has had problems with his elbows since the jeep accident in service.  The Veteran has not been afforded a VA examination with regards to his elbows.  Service treatment records show he suffered contusions and abrasions to the right forearm in the accident.  Considering the Veteran's arguments and the evidence of the Veteran's jeep accident in service, the Board finds that a VA examination and opinion would be helpful in deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of any current bilateral knees and bilateral shoulder disability.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any current bilateral knees and bilateral elbows disability.

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee and/or bilateral elbows disability is related to his active service, to include the in-service jeep accident.  The examiner should consider and discuss any lay statements of record, to include the Veteran's statements of continuity of symptomatology.  A complete rationale for any opinion offered must be provided.

2.  After completing the above actions, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


